Title: Motion of Virginia Delegates on Western Lands, [16 October] 1781
From: Madison, James
To: 

[16 October 1781]
The Delegates of Virginia representing to Congress that the Committee to whom were committed the territorial Cessions of Virga. N. Y. & Connecticut with a Memorial signed J. Wilson by order of the United Illinois & Wawbash Companies & the Memorial of Wm. Trent in behalf of himself & other Members of the Indiana Company had given them notice that they should on Saturday last confer with the Agents of the said Companies on the subject of their several Memorials; that conceiving that no claim ought to be received from the said companies adverse to the cessions of Virginia or any other State, because if the lands to which pretension is made by those Companies lie within the limits of such State, by its authority alone can the merits of their claims be enforced; because the jurisdiction of Congress in territorial questions being confined to an adjustment of the conflicting claims of different States, if the lands claimed by these Companies lye without the limits of Virga. or either of the other States, Congress are interdicted by the Confederation from the cognizance of such claims, and because it derogates from the sovereignty of a State to be drawn into contest by an individual or company of individuals, and therefore that it was not the intention of Congress to authorise the Committee to confer with the said Agents in such manner as to receive from them claims adverse to the Cessions of either of the States abovementioned, the sd. Delegates did request the Committee to forbear such conference, untill the sense of congress on the subject sd. be known; and proposing that the question be now taken. Whether it was the intention of Congress to authorize the Committee to receive claims & hear evidence in behalf of the said Companies adverse to the claims or Cessions of Virga. N. Y. or Connecticut?